UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL CASACCIA,

                   Plaintiff,
           -vs-                         No. 6:17-cv-06323-MAT
                                        DECISION AND ORDER
CITY OF ROCHESTER, et al.,


                   Defendants.


I. INTRODUCTION

    Represented       by        counsel,    Michael      Casaccia

(“Plaintiff”) commenced the instant action on May 23,

2017, alleging violations of the Fourth and Fourteenth

Amendments, as well as state law claims for battery,

assault,   false    arrest       and   imprisonment,     malicious

prosecution,      intentional      infliction    of      emotional

distress, and negligent infliction of emotional distress.

Docket No. 1.      Presently before the Court is the City

Defendants’    Motion      to    Dismiss   Plaintiff’s     amended

complaint (Docket No. 30), and Plaintiff’s Motion to

Strike the City Defendants’ answer, amend the complaint,

for sanctions, modification of the scheduling order, and

for fees and costs (Docket No. 32).          For the following
reasons, the City Defendants’ motion is denied as moot,

and Plaintiff’s motion is granted in part and denied in

part.

II. FACTUAL AND PROCEDURAL BACKGROUND

       The Court thoroughly summarized the facts of the case

in its previous Decision and Order dated January 8, 2018

(Docket    No.     17),   and   therefore     assumes   the    parties’

familiarity      with     the    allegations     contained     in   the

complaint.

       Plaintiff    Michael     Casaccia    commenced    the    instant

action    against    the   City    of   Rochester,      the   Rochester

Police Department (“RPD”), and officers Audrey Dipoala,

Gary Wegman, Matthew Cushman, Joshua Hall, and Amy Bauer

(collectively, the “City Defendants”), as well as the

Rural/Metro Corporation (“RMC”), Robert Young, and John

Doe (collectively, the “RMC Defendants”), on May 23,

2017.    Docket No. 1.         The RMC Defendants filed an answer

on July 19, 2017, in which they denied the claims against

them    and   asserted     a    cross-claim    for   indemnification

and/or contribution against the City Defendants.                 Docket

No. 5.


                                    2
    The City Defendants filed a motion to dismiss the

complaint on August 28, 2017, and Plaintiff filed a

responsive brief on October 5, 2017.   Docket Nos. 11, 15.

The RMC Defendants filed an attorney affirmation noting

that the claims against them were asserted only under

state law and requesting that, in the event the Court

decided to dismiss the federal claims against the City

Defendants, it in turn decline to exercise jurisdiction

over any remaining state law claims.   Docket No. 12.

    On January 8, 2018, the Court granted in part and

denied in part the City Defendants’ motion to dismiss the

complaint.   Docket No. 17.     Specifically, the Court

dismissed the RPD as a defendant; dismissed Plaintiff’s

claims for supervisory liability against the City; and

dismissed Plaintiff’s state law claims for intentional

and negligent infliction of emotional distress.         The

Court denied the motion in all other respects.   The case

proceeded to discovery, with a deadline of December 15,

2018, for filing motions to amend the pleadings.   Docket

No. 22 at ¶ 3 (“All motions to join other parties and to

amend the pleadings shall be filed on or before December


                            3
15.     Any third party actions shall be commenced on or

before December 15, 2018.”).         The deadline for disclosure

of Rule 26 material was September 30, 2018, and all

factual discovery was to be completed by June 30, 2019.

Id. at ¶¶ 2, 4.

       On March 19, 2019, Plaintiff’s counsel submitted a

letter to the Court, requesting a six-month extension of

the discovery deadlines, as well as permission to opt-out

of the Court’s mandatory mediation program.          Docket No.

25.    In the letter, Plaintiff’s counsel represented that

Defendants consented to the six-month extension of time.

Id.    Plaintiff re-filed the letter as a motion on March

20, 2019.    Docket No. 26.      The same day, counsel for the

City    Defendants   filed   a   response,    objecting   to   any

extension of the current discovery deadlines and opting

out of mediation.     Docket No. 27.

       The City Defendants filed an answer to the complaint

on April 12, 2019.      Docket No. 28.        The filing states

that the Defendants “interpose[] this Answer for the sole

purpose of clarifying the record as to remaining claims




                                 4
and parties,” and “[d]en[y] each and every allegation set

forth in the Complaint.”       Id. at ¶¶ 3, 4.

      On April 12, 2019 - the same date the City Defendants

filed their answer - Plaintiff filed a 38-page amended

complaint.   Docket No. 29.       As noted above, the deadline

for filing a motion to amend the pleadings had expired in

December 2018; and moreover, Plaintiff did not seek leave

of Court before filing the amended pleading.

      On April 15, 2019, the City Defendants filed a Motion

to Dismiss Plaintiff’s amended complaint, on the basis

that it was untimely filed and “requires a formal motion

and a showing of good cause.”            Docket No. 30-1 at 1.

Plaintiff filed a response on April 30, 2019.          Docket No.

34.    On May 9, 2019, the RMC Defendants also filed a

response opposing the amended complaint.          Docket No. 37.

      On April 26, 2019, the Plaintiff filed a motion to

strike,   seeking     the   following    forms   of   relief:   (1)

striking the April 12, 2019 answer filed by the City

Defendants; (2) an order permitting Plaintiff to file an

amended complaint; (3) sanctioning the City Defendants

for    failing   to     produce       certain    discovery;     (4)


                                  5
modification of the scheduling order; and (5) awarding

reasonable     expenses      in   connection     with    the    motion,

including attorney’s fees.             Docket No. 32.          The City

Defendants filed an opposition to the motion on April 30,

2019 (Docket Nos. 33, 35), and Plaintiff filed a reply on

May 16, 2019 (Docket No. 39).

III.        DISCUSSION

       A.   Plaintiff’s Motion to Amend the Complaint

       As   explained    above,    Plaintiff     filed    an    amended

complaint on April 12, 2019 (Docket No. 29), which was

well beyond the December 15, 2018 deadline for filing

amended pleadings set by United States Magistrate Judge

Jonathan W. Feldman (see Docket No. 22 at ¶ 3).                 Because

Plaintiff’s time for filing an amended pleading as of

right had expired, he was required to seek permission of

the Court before filing the amended complaint, or moved

for an extension of the December 15, 2018 deadline before

it had expired.         See Fed. R. Civ. P. 15(a)(2) (“In all

other cases, a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.”).

       To   correct   this    oversight,    on    April    26,    2019,


                                   6
Plaintiff filed a formal motion, attaching a proposed

amended complaint (Docket No. 32-4) and seeking an order

allowing him to amend his original pleading.1   Docket No.

32.   As explained below, the amended complaint contains

several significant additions, including the naming of

Plaintiff’s wife, Marybeth Casaccia, as a plaintiff, the

addition of two new defendants, and Plaintiff’s assertion

of 1983 claims against the RMC Defendants.

      The City Defendants contend that Plaintiff was aware

of the alleged harm against Mrs. Casaccia at the time he

filed the original complaint, and therefore Mrs. Casaccia

should have been named as a plaintiff at that time.

Docket No. 30-1 at 2 (“It defies reason or explanation

that Mrs. Casaccia would be absent from a lawsuit brought

by her husband if they suffered similar violations at

precisely the same time, at the same place by the same

parties.”).   The RMC Defendants contend that Plaintiff’s


1

    Plaintiff’s motion seeking leave of Court to file an
amended complaint essentially moots the City Defendants’
motion to dismiss the amended complaint. However, the
Court will treat the City Defendants’ motion to dismiss
as an opposition to Plaintiff’s motion to file an amended
complaint, along with their response filed at Docket No.
35.
                             7
assertion of civil rights claims against them is futile,

as they are not state actors.          Docket No. 37-3 at 3.      The

RMC Defendants also contend that the “relation back”

doctrine does not apply to Plaintiff’s naming of Greg

Smith in place of the “John Doe” defendant, or to the

Section 1983 claims asserted against them.              Id. at 5-8.

           1.   Standard For Amending Pleadings

    Rule 15(a) of the Federal Rules of Civil Procedure

provides that leave to amend a pleading “shall be freely

given when justice so requires.”           Fed. R. Civ. P. 15(a).

“The Second Circuit has held that a Rule 15(a) motion

‘should be denied only for such reasons as undue delay,

bad faith, futility of the amendment, and perhaps most

important,      the   resulting   prejudice       to   the   opposing

party.’”     Aetna Cas. & Sur. Co. v. Aniero Concrete Co.,

404 F.3d 566, 603–04 (2d Cir. 2005) (quoting Richardson

Greenshields Securities, Inc. v. Lau, 825 F.2d 647, 653

n.6 (2d Cir. 1987)); citing Foman v. Davis, 371 U.S. 178,

182 (1962) (reasons for denying leave include “undue

delay, bad faith, or dilatory motive on the part of the

movant,    repeated     failure       to   cure   deficiencies     by


                                  8
amendment previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment,

futility of the amendment”).             Ultimately, it is “within

the sound discretion of the court whether to grant leave

to amend.”     John Hancock Mut. Life Ins. Co. v. Amerford

Int’l Corp., 22 F.3d 458, 462 (2d Cir. 1994) (citation

omitted).

          2.    Local Rule of Civil Procedure 15(b)

      Preliminarily, the Court notes that Plaintiff, in

filing his amended complaint, has failed to comply with

the   Local    Rules   of   Civil       Procedure    for   the   Western

District of New York.       Rule 15 of the Local Rules governs

the filing of amended pleadings.             Subsection (b) of that

Rule states:

      Unless the movant is proceeding pro se, the
      amendment(s} or supplement(s) to the original
      pleading shall be identified in the proposed
      pleading through the use of a word processing
      “redline” function or other similar markings
      that are visible in both electronic and paper
      format.

L. R. Civ. P. 15(b) (emphasis added).               “[T]he language in

Local Rule 15(b) is mandatory.”              McCrobie v. Palisades




                                    9
Acqusition XVI, LLC, 359 F. Supp. 3d 239, 245 (W.D.N.Y.

2019).

    Plaintiff      has     attached      a   copy     of   the     amended

complaint at Docket No. 32-4.             It contains more than 200

paragraphs, names multiple new parties, and includes new

causes of action.        Despite these extensive additions, the

amended complaint does not contain any notation as to

where    certain   amendments       were     made    to    the    original

complaint. “Consequently, the Court and opposing counsel

have been required to visually compare the pleadings,

which is not acceptable.”            Doe v. E. Irondequoit Cent.

Sch. Dist., No. 16-CV-6594(CJS), 2018 WL 2100605, at *5

(W.D.N.Y. May 7, 2018).           “[B]ecause Plaintiff[] did not

comply with [Rule 15(b)], the motion may be denied for

that reason alone.”           Id. at *6.     However, the Court will

proceed    with    a    substantive      analysis     of    the    amended

complaint.

    Without a redlined copy of the amended complaint, it

seeks    to   amend     the    original      complaint     to     add   the

following defendants and/or causes of action.                   First, the

proposed      amended    complaint       names      Plaintiff’s      wife,


                                    10
Marybeth Casaccia, as a plaintiff.         See Docket No. 32-4

at ¶ 10.      Mrs. Casaccia asserts causes of action for

excessive use of force, false arrest, denial of the right

to a fair trial, and failure to intercede.        Id. at 22-27.

As conceded by Plaintiff, Mrs. Casaccia’s claims are

based on conduct allegedly occurring at the time of the

events described in the original complaint.            See Docket

No. 32-3 at 24 (“This is proper as her claims are timely

and arise out of the same occurrence as Mr. Casaccia’s

claims. . . .”).

    Second,    the   proposed   amended    complaint    adds   two

additional defendants: (1) “Greg Smith,” in place of the

“John Doe” defendant, and (2) RPD officer Rick Doran.

Id. at ¶¶ 19, 22.     Mr. Casaccia asserts causes of action

for false arrest, battery, and assault against defendant

Smith.   Id. at 17-18, 30-33.        As to defendant Doran, Mr.

Casaccia   asserts    claims    for    failure   to    intercede,

assault, battery, and false arrest and imprisonment, and

Mrs. Casaccia only now asserts a cause of action for

failure to intercede.     Id. at 26-27, 30-34.




                                11
    Third, the proposed amended complaint asserts claims

pursuant to Section 1983 (excessive use of force and

false arrest) against defendant Young.                   Id. at 15-18.

Fourth, the proposed amended complaint adds a cause of

action for denial of the right to a fair trial, which is

asserted     by     Marybeth       Casaccia      against        defendant

Leckinger.       Id. at 25-26.

    The     Court   will     review     each   of   these   amendments

seriatim.    However, as an initial matter, the Court notes

that Plaintiff has included the RPD as a defendant in the

amended complaint.          See, e.g., Docket No. 32-4 at 27

(listing    ninth    cause    of   action      against    the    City   of

Rochester and the RPD); id. at ¶ 12 (“Upon information

and belief, Defendant Rochester Police Department is a

department within the City of Rochester, which is a

municipal corporation located within the County of Monroe

and State of New York.”).             As noted above, the Court’s

January     8,    2018     Decision     and    Order     unequivocally

dismissed the RPD from the case, because the RPD lacks

the capacity to be sued and is not a proper defendant in




                                   12
this matter.     Accordingly, any allegations against the

RPD are struck from the amended complaint.

          3.    Addition of Marybeth Casaccia as a Plaintiff

      Plaintiff seeks to add his wife, Marybeth Casaccia,

as a plaintiff.     The amended complaint alleges that Mrs.

Casaccia was present at the City Grill with her husband

on May 23, 2016, and that defendant Leckinger “slammed

her body against the side of the ambulance,” and that she

was placed in handcuffs, arrested, and taken to the

police station for booking.           Docket No. 32-4 ¶¶ 31, 67-

72.      Mrs.   Casaccia   was        charged   with   obstructing

governmental administration in the second degree, which

resulted in an adjournment in contemplation of dismissal.

Id. at ¶¶ 78, 84.    Mrs. Casaccia alleges causes of action

for excessive use of force, false arrest, denial of the

right to a fair trial, and failure to intercede.            Id. at

22-27 (Fifth, Six, Seventh, and Eighth causes of action).

      Plaintiff contends that the claims asserted by Mrs.

Casaccia are meritorious, adequately plead, and timely,

and that they “arise out of the same occurrence as Mr.

Casaccia’s claims.”     Docket No. 32-3 at 23-29.         However,


                                 13
despite    the   City     Defendants’       argument      that     these

additional    claims     could   have   been       included      in    the

original complaint, Plaintiff’s papers do not, to any

extent, explain why he waited almost three years after

the conduct at issue, and two years after the filing of

the   original   complaint,      to   add    Mrs.    Casaccia         as   a

plaintiff.

      Plaintiff’s     failure    to   timely       file   an     amended

complaint is particularly troubling in this case, as he

had several opportunities to do so.          As noted above, this

Court issued a Decision and Order on the City Defendants’

motion to dismiss on January 8, 2018 (Docket No. 17).

Plaintiff did not move to file an amended complaint at

that time.       Following the Decision on the Motion to

Dismiss,     Judge     Feldman    issued       a     Scheduling/Case

Management Order, which set a December 15, 2018 deadline

for filing amended pleadings (Docket No. 22).              At no time

before the December 2018 deadline did Plaintiff move for

leave to file an amended complaint, or seek additional

time to do so.       Rather, Plaintiff waited until March 19,

2019, to seek an extension of the deadlines contained in


                                 14
the Scheduling/Case Management Order (see Docket Nos. 25,

26), and April 26, 2019, to seek permission to file an

amended    pleading    (Docket        No.   32).      Such    conduct

constitutes undue delay.2

    Several courts have denied motions to amend when the

new allegations clearly could have been included in prior

versions of the complaint.        See Doe v. East Irondequoit

Cent. Sch. Dist., 2018 WL 2100605, at *6 (denying the

plaintiff’s motion to file a second amended complaint, as

it was “filed outside of the deadlines set by the Court’s

Motion    Scheduling   Order,”    and       because   “many   of   the

proposed additional factual allegations . . . could . .

. have been included in the two prior versions of the

Complaint.”); see also Elite Physician Servs., LLC v.

Citicorp Payment Servs., Inc., No. 06 Civ. 2447(BSJ),

2009 WL 10669137, at *10 (S.D.N.Y. Oct. 9, 2009) (“As to


2

    The Court recognizes that on March 4, 2019, new co-
counsel appeared on the case. See Docket Nos. 25, 26,
32-2 at ¶ 14.     However, at least one of Plaintiff’s
original counsel remained on the case and could have
moved to extend the deadlines in the Scheduling/Case
Management Order prior to the expiration of the December
15, 2018 deadline for moving to file an amended pleading.

                                 15
the additional claims proposed in the Fourth Amended

Complaint (unfair competition and promissory estoppel),

the Court finds that each of these legal theories is

based on allegations that already appear in the Third

Amended Complaint.       Therefore, Elite plainly knew of the

legal theories asserted in the Fourth Amended Complaint

before filing its Third Amended Complaint on October 31,

2008.”);    United   Magazine      Co.    v.    Murdoch     Magazines

Distributors,    Inc.,    No.    00   Civ.     3367(AGS),    2003    WL

223462, at *3 (S.D.N.Y. Feb. 3, 2003) (“After three

successive iterations of the Complaint, which was first

filed nearly three years ago, plaintiffs seek, in effect,

to again amend the Complaint to add new causes of action.

These causes of action could have been included in the

initial    Complaint,    the    First    Amended   Complaint,       and

potentially in the Second Amended Complaint.              Plaintiffs

have not set forth a compelling reason why these new

causes of action should be entertained at this late date,

particularly in light of the potential prejudice that

such an inordinate delay imposes upon defendants.               Under

these circumstances . . . the Court grants the motion and


                                 16
dismisses plaintiffs’ reply counterclaims as against all

defendants.”); DC Comics v. Kryptonite Corp., No. 00 Civ.

5562 AGS, 2002 WL 1303110, at *5 (S.D.N.Y. June 13, 2002)

(“Moreover, unlike the proposed mutual mistake claim

which purportedly relies upon newly-discovered evidence,

the claim for declaratory relief could have been included

in the original Complaint or the First Amended Complaint.

The fact that DC could have made the claim in either of

its two previous pleadings militates against permitting

another amendment of the Complaint.    The ‘liberality with

which a court grants leave to amend does not impart to

litigants   the   privilege   of   re-shaping   their   legal

theories endlessly [. . .]’”) (quoting Sanders v. Thrall

Car Mfg. Co., 582 F. Supp. 945, 953 (S.D.N.Y. 1983))

(alteration in original).

    The Court is cognizant that Plaintiff is seeking to

file a first amended complaint, rather than a second,

third, or fourth amended complaint.      The Court is also

cognizant that Rule 15(a) of the Federal Rules of Civil

Procedure provides that leave to amend a pleading “shall

be freely given when justice so requires.”      However, the


                              17
Court has discretion in granting permission to amend a

complaint and, considering Plaintiff’s conduct as a whole

- i.e., the lack of explanation by Plaintiff why he

waited almost two years since the commencement of the

case to amend the complaint, beyond the expired deadline

for moving to file amended pleadings, and the three years

that have passed since the alleged conduct at issue - the

Court denies Plaintiff’s motion to amend the complaint to

add Marybeth Casaccia as a plaintiff. 3

           4.   Addition of Civil Rights Claims Against the
                RMC Defendants

    Plaintiff’s amended complaint includes civil rights

claims against the RMC Defendants, in addition to the

original    state   law   claims   asserted   against   them.

Specifically, Plaintiff seeks to add causes of action for

excessive use of force against defendant Young, and false

arrest against defendant Young and Mr. Smith.     Docket No.


3

    As noted above, Plaintiff also seeks to add a claim
for denial of the right to a fair trial. This claim is
asserted by Marybeth Casaccia, only. Because the Court
has denied Plaintiff’s request to amend the complaint to
include Mrs. Casaccia as a plaintiff, Plaintiff’s request
to add the claim for denial of the right to a fair trial
is denied as moot.
                              18
32-4 at 15-17 (First and Second causes of action).     The

RMC Defendants contend that amendment of the complaint to

add civil rights claims would be futile because they are

private actors, not state actors, and therefore they did

not act “under color of law,” which is required to state

a Section 1983 claim.   Docket No. 37-3 at 3.

    The amended complaint acknowledges that defendant RMC

is a “contracted ambulance service provider for the City

of Rochester,” but also states that Young and Smith, who

are employed by RMC, were “[a]t all times relevant herein

. . . acting under color or state law.”    Docket No. 32-4

at ¶¶ 20-23.    The amended complaint also states that

Young and Smith were “acting in the performance of their

duties and under the guise and scope of their employment

as emergency medical technicians and/or paramedics for

Rural/Metro Corporation, and under the policies, customs,

and usages of New York State, the City of Rochester, and

Rural/Metro Corporation.”        Id. at ¶ 26.   Factually,

Plaintiff alleges that Young and Smith responded to his

911 call requesting an ambulance for his daughter.    Id.

at ¶¶ 33, 34.   After examining his daughter, Young and


                            19
Smith allegedly told Mr. Casaccia that he could not take

his daughter home, that he needed to wait for the police

to   arrive,   that   he    was    guilty    of    obstruction    of

governmental administration, and radioed for police to

arrive.     Id. at ¶¶ 49-51.           Defendant Leckinger later

testified    that   the    RMC    defendants      requested   police

assistance because they were fighting with a patient.

Id. at ¶ 53.   According to Plaintiff, defendant Leckinger

testified that one of the ambulance crew members told him

that plaintiff “needs to be arrested.”                Id. at ¶ 56.

Leckinger therefore asked Plaintiff to place his hands

behind his back and, when Plaintiff did not immediately

comply, either Young or Smith helped defendant Leckinger

“slam” Plaintiff against the ambulance, punch him, and

“slam[] [him] onto the pavement.”           Id. at ¶¶ 57-59.

     “Section 1983 permits an individual deprived of a

federal right by a person acting under color of state law

to   seek   compensation    in    federal   court.”      Wimmer   v.

Suffolk Cty. Police Dep’t, 176 F. 3d 125, 136 (2d Cir.

1999) (emphasis added); see also Rodriguez v. Clinton,

357 F. App’x 355, 356 (2d Cir. 2009) (“It is axiomatic


                                  20
that . . . § 1983, appl[ies] only to state actors.”).                 “A

private entity may be deemed a state actor where the

state delegates its authority to the private entity.”

Lopez v. N.Y.C. Dep’t of Homeless Servs., No. 17-CV-

3014(VEC)(OTW), 2019 WL 3531955, at *7 (S.D.N.Y. Aug. 2,

2019);   see      also   Cassidy        v.    Madoff,    No.   8:18-cv-

00394(BKS/DJS), 2019 WL 3453937, at *3 (N.D.N.Y. July 31,

2019) (“Under 42 U.S.C. § 1983, constitutional torts are

only actionable against state actors or private parties

acting under the color of state law.               [A] claim against

a private entity must allege facts demonstrating that the

private entity acted in concert with the state actor to

commit an unconstitutional act.”) (internal quotations

and citations omitted) (alteration in original).

    Construing the amended complaint in a light most

favorable    to    Plaintiff,      he        alleges    that   the   RMC

Defendants acted in concert with the City Defendants to

effectuate     Plaintiff’s   arrest.           However,    Plaintiff’s

assertion    of    civil   rights        claims    against     the   RMC

Defendants suffers from the same defect as the addition

of Mrs. Casaccia to the amended complaint: undue delay.


                                   21
Despite Plaintiff’s allegations that he was present at

the time the alleged unconstitutional conduct occurred,

he fails to offer any explanation why he waited almost

three   years   since   the   happening   of   the   events   in

question, and two years since the filing of original

complaint, to assert constitutional violations against

the RMC Defendants.     Accordingly, for the same reasons

the Court denied Plaintiff’s motion to add Mrs. Casaccia

as a plaintiff, the Court denies Plaintiff’s motion to

amend the complaint to add civil rights claims against

the RMC Defendants.

         5.     Addition of Greg Smith and Rick Doran as
                Defendants

    Plaintiff also seeks to amend the complaint to add

Rick Doran as a City Defendant, as well as Greg Smith as

a RMC defendant in place of “John Doe.”              Plaintiff

contends that he did not learn the identifies of these

parties until after he filed the original complaint.          See

Docket No. 32-3 at 24 (Doran’s “name and participation in

this incident was not disclosed until the City defendants

filed their Rule 12 motion and attached the Subject

Resistance Report. . . .       This officer is timely added

                               22
within the three-year statute of limitations.”); id. at

25-26 (“Plaintiff did not learn Mr. Smith’s identity

until the Rural/Metro defendants sent a copy of their

mediation statement to the parties and the mediator on

April 11, 2019; however, he was clearly sufficiently

described in the complaint. . . .”).

                  a.     Claims Against Officer Doran

    The amended complaint includes several causes of

action    against       Officer     Doran,   including      failure   to

intercede, and state law claims for assault, battery, and

false    arrest    and     imprisonment      by    Mr.    Casaccia,   and

failure to intercede by Mrs. Casaccia.               As the Court has

ruled that Plaintiff may not add Mrs. Casaccia as a

plaintiff, the only claims remaining are those asserted

by Mr. Casaccia.

    The    City        Defendants    do   not     offer   any   specific

argument as to why Officer Doran may not be added as a

party to the action.          See Flores v. Tryon, No. 6:15-cv-

06623-EAW, 2017 WL 3705124, at *7 n.4 (W.D.N.Y. Aug. 28,

2017) (“[I]t is not this Court’s responsibility to raise

and make counsel’s arguments for them.”).                   Rather, the


                                     23
City Defendants contend that the amended complaint is

untimely and incredible.        See Docket No. 30, 35.

    Plaintiff     acknowledges        that   he   became      aware   of

Officer Doran’s identity in August 2017, when the City

Defendants filed their motion to dismiss the complaint

and attached the Subject Resistance Report.                Docket No.

32-3 at 24; see also Docket No. 11-4 at 2 (Subject

Resistance Report listing “Rick Doran” as a responding

officer).    Accordingly, Plaintiff should have known of

Officer Doran’s existence in August 2017, at the very

latest.     Similar   to   the    proposed        addition     of   Mrs.

Casaccia to the amended complaint, Plaintiff fails to

offer any reason why he waited until April 2019 - almost

two years after learning of Officer Doran’s identity - to

add him as defendant.          Rather, Plaintiff asserts only

that the claims against Officer Doran are added within

the three-year statute of limitations.                 There are two

issues    with   Plaintiff’s     contention       in   this   respect.

First, the state law claims for assault, battery, and

false imprisonment have a one-year statute of limitations

under New York law; only those causes of action asserted


                                 24
pursuant to Section 1983 have a three-year statute of

limitations.         See   N.Y.   C.P.L.R.    §   215(3);   see   also

Anderson v. City of Mt. Vernon, No. 09-CV-7082(CS), 2011

WL 13327175, at *2 (S.D.N.Y. Dec. 5, 2011) (“The statute

of limitations for Section 1983 claims in New York is

three years, . . . but is only one year for Plaintiff’s

state-law intentional tort claims.”) (internal quotations

and citations omitted).            Second, even if all of the

claims   against      Officer     Doran   were    timely    asserted,

Plaintiff fails to articulate why he delayed in adding

Officer Doran as a defendant.           Accordingly, for the same

reasons the Court denied the motion to add Marybeth

Casaccia   as    a     plaintiff,       the   Court    also    denies

Plaintiff’s motion to add Officer Doran as a defendant.

                b.    Claims Against Greg Smith

    As to the addition of Mr. Smith as a defendant, the

RMC Defendants contend that the claims against him are

untimely and not proper under the relation-back doctrine,

as plaintiff “has offered no explanation whatsoever for

his delay in naming Mr. Smith as a defendant.”                 Docket

No. 37-3 at 5-7.       The parties agree that Fed. R. Civ. P.


                                   25
15(c)(1)(A) and N.Y. C.P.L.R. § 1024 are applicable.                         See

Docket No. 32-2 at 25; Docket No. 37 at 6-7.                         As noted

above, Plaintiff asserts claims for false arrest, as well

as state law battery and assault, against Mr. Smith.

       “Rule    15(c)(1)         of    the     Federal     Rules    of   Civil

Procedure governs when an amended pleading may relate

back    to     the   date    of       the    original      pleading.     Rule

15(c)(1)(A) provides that an amended pleading relates

back when ‘the law that provides the applicable statute

of limitations allows relation back.’”                     Lewis v. City if

N.Y., No. 18cv5510(JGK), 2019 WL 2766503, at *3 (S.D.N.Y.

July 2, 2019) (quoting Fed. R. Civ. P. 15(c)(1)(A)).

“Section 1024 of the New York Civil Practice Law and

Rules provides relation back for amendments naming John

Doe defendants when the pleading party (1) exercised due

diligence,       prior      to    the       running   of    the    statute   of

limitations, to identify the defendant by name and (2)

described the John Doe party in such form as will fairly

apprise the party that he is the intended defendant.”

Id. (internal quotations and citations omitted).                         “New

York courts have interpreted this section to permit John


                                        26
Doe substitutions nunc pro tunc.”            Hogan v. Fischer, 738

F.3d 509, 519 (2d Cir. 2013).

       As explained above, Plaintiff may not bring a civil

rights claim for false arrest against Mr. Smith.                    As to

Plaintiff’s     assault    and       battery     claims,     they     are

controlled by a one-year statute of limitations (see N.Y.

C.P.L.R. § 215(3)).       Accordingly, pursuant to C.P.L.R. §

1024, Plaintiff must demonstrate that he exercised due

diligence to name the “John Doe” party prior to the

expiration of the statute of limitations (May 23, 2017)

and adequately described his involvement in sufficient

detail.    As to the latter inquiry, the original complaint

clearly describes two RMC EMTs/paramedics who arrived on

scene at the City Grill on East Avenue, Rochester, New

York, on May 23, 2016.          The complaint identifies one of

these individuals as Robert Young, and the other as John

Doe.      See   Docket    No.    1     at   ¶¶   20,   21,    27,     32.

Accordingly, the complaint adequately describes the John

Doe defendant as the paramedic/EMT who was at the City

Grill on May 23, 2016.




                                  27
    “The due diligence requirement of § 1024 is not

forgiving, and it is the plaintiff’s burden to identify

the defendant’s name, or at least make a good faith

effort to do so.      A plaintiff exercising due diligence

will take concrete and timely steps to ascertain an

officer defendant’s identity.        To invoke § 1024, the

plaintiff must show that he made genuine efforts to

ascertain the defendants’ identities prior to the running

of the Statute of Limitations.”      Hernandez v. MacKenzie,

No. 14-CV-6153-FPG, 2019 WL 2646601, at *3 (W.D.N.Y. June

27, 2019) (internal quotations and citations omitted).

    As to the “due diligence” inquiry, the RMC Defendants

argue that “Smith’s name was readily available from the

patient care report nearly three years ago,” and that

Plaintiff could have learned his identity at that time.

Docket   No.   37-3   at   7.   Plaintiff   asserts    that   he

“attempted to learn the name of all defendants prior to

the expiration of the one-year statute of limitations,

but all the paperwork only identified Young.”         Docket No.

32-3 at 26.    In connection with the motion to amend the

complaint, Plaintiff’s counsel has submitted a sworn


                                28
declaration,      which     states     that    he    only      learned    the

identity of the “John Doe” defendant, based on the RMC

Defendants’ April 2019 mediation disclosure.                    Docket No.

32-1   at    ¶     55.         However,     that        same   declaration

acknowledges that Plaintiff waited until March 21, 2019,

to serve his first set of discovery demands on the City

and RMC Defendants.             Id. at ¶ 33.         Simply, the record

before the Court does not demonstrate that Plaintiff

exercised due diligence to learn the name of the “John

Doe” defendant before the statute of limitations expired,

i.e., May 23, 2017.            Rather, Plaintiff attempts to shift

the burden to Defendants for failing to comply with his

discovery requests, which is not supported by the record.

See Hernandez, 2019 WL 2646601, at *3 (“Pointing a finger

at Defendants’ attorney . . . does not change the fact

that   it   was    Plaintiff’s        burden    to      name   the   correct

parties or at least make a good faith effort to do so.

Plaintiff does not set forth, and the Court is not aware

of, any circumstances showing that he ‘exercised due

diligence,       prior    to    the   running      of    the   statute    of

limitations,      to     identify     the   defendants         by    name.’”)


                                      29
(quoting    Hogan,   738   F.3d    at    519).       Accordingly,

Plaintiff’s motion to amend the complaint to add Mr.

Smith as a defendant is denied.

    B.     Plaintiff’s   Motion     to     Strike     the    City
           Defendants’ Answer

    Plaintiff moves to strike the answer filed by             the

City Defendants on April 12, 2019 (Docket No. 28) as

untimely, because it was filed fourteen months and 21

days late.     See Docket No. 32-3 at 7.            Specifically,

Plaintiff contends that the City Defendants’ answer was

due on January 22, 2018, following the Court’s Decision

and Order on the motion to dismiss.        Id.

    Plaintiff is correct that the City Defendants should

have filed an answer following the Court’s January 2018

Decision and Order, which permitted some of Plaintiff’s

original claims to proceed to discovery.             See Fed. R.

Civ. P. 12(a)(4)(A) (“if the court denies the motion . .

. , the responsive pleading must be served within 14 days

after notice of the court’s action.”).           However, during

the 14 months that elapsed between January 22, 2018 and

March 2019, Plaintiff did not seek a default judgment, or

any other form of relief from the Court.                Instead,

                              30
Plaintiff appeared at a scheduling conference, served

discovery demands, and scheduled mediation.            See Docket

Nos. 21, 32-7, 32-9, 32-10.      Plaintiff requested that the

City Defendants file an answer, see Docket No. 32-3 at 7,

and moved to strike the answer only after the City

Defendants    moved    to   dismiss   the   amended    complaint.

Accordingly, Plaintiff’s motion to strike the answer is

untimely and is denied.

    Plaintiff     further     contends   that    the   answer   is

deficient under Fed. R. Civ. P. 8 and 11, as a “general

denial.”     Docket No. 32-3 at 8-16.       Defendants’ answer,

filed   at    Docket    No.    28,    provides   the    following

information: Defendants moved to dismiss the complaint by

formal motion; the Court dismissed the RPD as a party, as

well as Plaintiff’s supervisory liability claims and

state law claims for intentional and negligent infliction

of emotional distress; and the City interposes its answer

“for the sole purpose of clarifying the record as to

remaining claims and parties,” and “[d]enies each and

every allegation set forth in the Complaint.”          See Docket

No. 28 at ¶¶ 1-4.      The City Defendants contend that the


                                31
Federal Rules permit general denials to all allegations

made in good faith, and that they filed their answer

“once it became clear that Plaintiff did not intend to

file a clean Complaint.”       Docket No. 35 at 3.

      Rule 12 of the Federal Rules of Civil Procedure

provides, “[a] party that intends in good faith to deny

all   the   allegations   of   a     pleading   -     including   the

jurisdictional grounds - may do so by a general denial.

A party that does not intend to deny all the allegations

must either specifically deny designated allegations or

generally deny all except those specifically admitted.”

Fed. R. Civ. P. 12(b)(3).

      Plaintiff argues that the general denial submitted by

the City Defendants was not made in good faith, because

it denies the jurisdictional grounds included in the

complaint, and defendants’ employment as police officers

at the time of the May 23, 2016 incident.             See Docket No.

32-3 at 12-13.    Plaintiff also points to various facts in

the   complaint   -   including      the   location    of   384   East

Avenue, and that defendants Young and Leckinger responded

to 384 East Avenue on May 23, 2016 - which clearly should


                                32
have been admitted.     Id. at 14-15.         Plaintiff concludes,

“[t]hus, obviously the City defendants lack a good faith

basis” for denying these claims.           Id. at 13.

      The City Defendants’ answer, which “[d]enies each and

every allegation set forth in the Complaint,” is governed

by Fed. R. Civ. P. 12(b)(3), which allows a defendant to

answer the allegations in a pleading by a general denial.

See   Sheet   Metal   Workers’        National    Pension    Fund     v.

Vardaris Tech, Inc., No. 13-CV-5286(ARR)(RML), 2014 WL

4639213, at *3 (E.D.N.Y. Sept. 16, 2014).                   The Court

notes that Plaintiff has “failed to point out any defects

in the answer that would prevent [him] from proceeding

with discovery or otherwise prosecuting this case.”                  Id.

      As to the factual information Plaintiff contends

should be admitted, the parties should have resolved

these issues without Court intervention.              See Sibley v.

Choice   Hotels    Intern.,      Inc.,    304     F.R.D.    125,     134

(E.D.N.Y. 2015) (“So basically, Choice Hotels denies that

it is a defendant in this action and denies having

knowledge     or   information     as    to     whether    the     other

defendants are defendants in this action, and Plaintiff


                                 33
seeks to establish that Choice Hotels and the other

defendants are in fact defendants in this action.                This

is absurd, and the parties should have resolved this

issue without court intervention.”).          Moreover, the City

Defendants   do     not   contest   that   defendants    Young   and

Leckinger    were    present   on    May   23,   2016,   when    the

discovery they produced confirmed that this was the case.

    However, these issues are presently on motion before

the Court.   As explained by Wright & Miller:

    [A]lthough the Rule 8(b)(3) permits resort to
    [the general denial], its use has been sharply
    restricted. The rule expressly stipulates that
    a party may not use this form of denial unless
    the pleader intends to controvert the entire
    complaint including the averment of the grounds
    upon which the court’s jurisdiction depends. . .
    .

    The primary safeguard against misuse of the
    general denial stems from the fact that
    situations in which the complaint can be
    completely controverted are quite rare, given
    the increased complexity of federal litigation
    and the tendency in recent years to plead in
    greater detail. This means that an answer
    consisting of a general denial will be available
    to a party acting in good faith only in the most
    exceptional cases.

5 Fed. Prac. & Proc. Civ. § 1265 (3d ed.).               The Court

notes that Plaintiff’s complaint is 42 pages long and


                                34
contains 207 allegations.             See Docket No. 1.               For the

sake of clarifying which allegations are contested by the

City Defendants, Plaintiff’s motion to strike the City

Defendants’ answer is granted.                  The City Defendants are

granted   leave       to   re-file   their       answer,      which    should

clearly identify specific paragraphs admitted and those

which are denied, within seven days of the filing of this

Decision and Order.

    C.    Plaintiff’s Motion for Sanctions, Request For
          Modification of the Scheduling/Case Management
          Order, and for an Award of Costs and Fees

    Plaintiff moves the Court pursuant to Fed. R. Civ. P.

37(c), to sanction the City Defendants for failing to

serve    Rule    26    mandatory     disclosures         or    respond     to

Plaintiff’s discovery demands.                  Docket No. 32-3 at 16.

Rule 37 allows the Court to impose sanctions if a party

“fails to provide information or identify a witness . .

. unless the failure was substantially justified or is

harmless.”      Fed. R. Civ. P. 37(c)(1).

    Based       on   the   information          before   the   Court,     the

parties     have       exchanged          the     following      discovery

information.          First,   on    March       6,   2019,    Plaintiff’s


                                     35
counsel, who was new to the case, reached out to counsel

for     the    City     Defendants      via   e-mail     regarding        any

outstanding         discovery.       See    Docket     No.    32-5   at    1.

Counsel for the City Defendants responded, and attached

“some reports, pictures and audio recordings from the

file.”        Id.     Defense counsel also referenced another

“series       of    videos,”    including     “one     from   Plaintiff’s

cellphone and a number of others from the City Grill’s

security camera.           These videos are too large to upload

but you should already have access to Mr. Casaccia’s

video and Mr. Thompson [attorney] may be able to provide

video    from       City   Grill.”      Id.     The     e-mail   exchange

concluded, “[o]ther than what is attached hereto, there

is no additional material to provide from the City.”                      Id.

In his motion, Plaintiff contends that these disclosures

are   “insufficient         under    Rule     26(a),    which    requires

parties       to      provide    four      specific      categories        of

information, including the name, address and telephone

number of all witnesses, and a copy or description of all

records in its possession, custody or control that it may




                                     36
use to support its claims or defenses.”                 Docket No. 32-3

at 17.

      Second, on March 21, 2019, Plaintiff served on the

City Defendants his first set of discovery demands, which

included interrogatories and a request for production of

documents.     Docket No. 32-9.           At the same time, the City

Defendants      objected        to        the   extension         of   the

Scheduling/Case Management Order, and the instant motions

were filed.     Plaintiff contends that the City Defendants

have yet to respond to these discovery demands.

     Plaintiff’s motion for sanctions is denied without

prejudice.     Plaintiff had just served its first set of

discovery demands when briefing on the instant motions

began.       Further,   the     City       Defendants      responded    to

Plaintiff’s counsel’s request for outstanding Rule 26

material, and it does not appear that Plaintiff’s counsel

objected at that time to what had been provided.                   Rather,

it appears that the delay in exchanging discovery in this

case was based on new counsel joining the case, extension

of   the   mediation    date,    and       briefing   in    the    instant

motions. To the extent any discovery remains outstanding,


                                     37
the parties shall exchange said discovery, in compliance

with      the     Federal    Rules     of    Civil   Procedure.          If    any

discovery disputes arise, the parties should direct any

motion practice to Judge Feldman.

       In the interest of fairness, the Court will grant a

brief      extension        of   the    deadlines       for    completion       of

discovery and for filing dispositive motions.                         Plaintiff

has    demonstrated         good     cause    for    modification        of    the

Scheduling/Case Management Order, due to his effort to

request an extension of the discovery deadlines (Docket

No. 25, 26); the addition of new counsel to the case

(Docket Nos. 25, 26, 32-2 at ¶¶ 14-15); and the apparent

delay in exchanging discovery (see, e.g., Docket Nos. 32-2

at    ¶    16     &    32-5).      Further,       the   Court        notes    that

Plaintiff’s original request for an extension filed in

March 2019 (Docket Nos. 25, 26) appears to the be first

request for such relief at this point in the case.                             All

discovery must be completed by September 30, 2019.                           After

the       close       of   discovery,       the   Court       will    entertain

dispositive motions, which must be filed by October 31,

2019.


                                        38
    The Court notes that this case has been pending since

May 2017, and the Court issued its Decision and Order on

the City Defendants’ Motion to Dismiss in January 2018.

Despite the passage of time since the commencement of the

case, very little progress has been made to move the case

towards a resolution or trial.   The parties are on notice

that failure to move the case forward in compliance with

the above-mentioned deadlines may result in the Court’s

issuance of an Order to Show Cause as to why the case

should not be dismissed for failure to prosecute.     See L.

R. Civ. P. 41(b) (“If a civil case has been pending for

more than six (6) months and is not in compliance with the

directions of the Judge or a Magistrate Judge, or if no

action has been taken by the parties in six (6) months,

the Court may issue a written order to the parties to show

cause . . . why the case should not be dismissed for

failure   to comply   with the Court’s   directives   or to

prosecute.”).

    Plaintiff also seeks reasonable costs and attorneys

fees in connection with bringing the instant motion.

Docket No. 32-3 at 29.      In support of this request,


                            39
Plaintiff contends that his motion “was necessitated by

Defendants’      refusal    to     comply        with   their    discovery

obligations, their violations of the Federal Rules of

Civil Procedure, and their untenable positions in response

to Plaintiff’s reasonable proposals.”                    Id.      However,

Plaintiff’s      motion    was    also     necessitated     by    his    own

failure     to     comply        with      the     deadlines      in     the

Scheduling/Case Management Order, Federal Rule of Civil

Procedure 15(a)(2), and his undue delay in amending his

complaint to include information that was clearly within

his knowledge at the time he filed the original complaint.

Accordingly, the Court finds that it is not appropriate to

award Plaintiff his costs and attorneys fees in this

instance.    Plaintiff’s motion is denied.

IV. CONCLUSION

    For the reasons set forth above, the City Defendants’

Motion to Dismiss the amended complaint (Docket No. 30) is

denied as moot.

    Plaintiff’s      Motion      to     Strike    (Docket   No.    32)   is

granted in part and denied in part.




                                      40
    Plaintiff’s request to amend the complaint is denied.

    Plaintiff’s motion to strike the City Defendants’

answer is granted.    The City Defendants are granted leave

to re-file their answer, which should clearly set out

specific paragraphs admitted and denied, within seven days

of the filing of this Decision and Order.

    Plaintiff’s motion for sanctions is denied.

    Plaintiff’s      motion    for     modification   of   the

Scheduling/Case Management Order is granted, to the extent

that all discovery must be completed by September 30,

2019, and dispositive motions must be filed by October 31,

2019.

    Plaintiff’s motion for an award of costs and fees is

denied.

    ALL OF THE ABOVE IS SO ORDERED.

                                    S/Michael A. Telesca

                                HON. MICHAEL A. TELESCA
                              United States District Judge


Dated:    August 14, 2019
          Rochester, New York




                               41
